-« Annua S V'-~ 1<''1




                                                                   FILE COPY
                                                                          —




        RE:   Case No.    14-0524                       DATE:         2/27/2015
        COA #:   12-13-00075-CV             TC#:   08CV30196
STYLE:KEY ENERGY SERVICES,           LLC
   v.   SHELBY   COUNTY   APPRAISAL        DISTRICT


     Today   the   Supreme  Court  of  Texas  denied   the
petition   for   review  in  the  above-referenced   case.
(Justice Guzman not sitting)



                            MS.   CATHY     S.   LUSK
                            CLERK,    TWELFTH COURT OF APPEALS
                            1517 WEST FRONT, SUITE 354
                            TYLER, TX  75702